UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the SecuritiesExchangeActof1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement þDefinitive Additional Materials oSoliciting Material under Rule14a-12 Gerber Scientific, Inc. (Name of Registrant as Specified in Its Charter) (Name of Persons Filing Proxy Statement, if Other than Registrant) Payment of filing fee (Check the appropriate box): þNo fee required. oFee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: August 2, 2011 Dear Shareholder: We have previously sent to you proxy material for the Special Meeting of Gerber Scientific, Inc. to be held on August 18, 2011.At the meeting, shareholders are being asked to vote on, among other things, the merger agreement among Gerber Scientific, Inc., Vector Knife Holdings (Cayman), Ltd. and Knife Merger Sub, Inc.Your Board of Directors unanimously recommends that shareholders return the enclosed proxy card voting FOR all of the items on the agenda. The proposal to approve the merger agreement requires the affirmative vote of the holders of a majority of the outstanding shares.Your vote is important, no matter how many or how few shares you may own. If you haven’t already voted, please vote TODAY by telephone, via the Internet, or by signing, dating and returning the enclosed proxy card in the envelope provided. Thank you for your continuing support, Marc T. Giles President and Chief Executive Officer Donald P. Aiken Chairman REMEMBER: You can vote your shares by telephone or via the Internet. Please follow the easy instructions on the enclosed card. If you have any questions, or need assistance in voting your shares, please call our proxy solicitor, INNISFREE M&A INCORPORATED TOLL-FREE, at 1-888-750-5834.
